DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 05/03/2021 has been entered.
 
Status of the Application
	Applicants’ Amendment/Response and accompanying Javorsky Declaration dated 05/03/2021 are acknowledged.  Claims 1-5, 7-14, 16, and 19-22 were pending prior to the Examiner’s Amendment below.  With the Examiner’s Amendment, which amends claim 1, claims 1-5, 7-14, 16, and 19-22 have been allowed.

Information Disclosure Statement
The information disclosure statements submitted on 05/03/2021, 08/05/2021, and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner. Please see attached initialed PTO-1449 forms.



Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by Amy Schmid on 12/08/2021.
	The application has been amended as follows:
	Claim 1 has been amended to further clarify the invention.
	
	In claim 1, line 7, delete "ice by weight” and substitute therefor - - - ice particles by weight - - -.

	In claim 1, line 8, delete “ice mechanically disrupts” and substitute therefor - - - ice particles mechanically disrupt - - -.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:  while the closest prior art of record, Garibyan et al., teach delivering a cold slurry to a target tissue to achieve cryolipolysis in clinically and/or cosmetically significant numbers of adipose cells, Garibyan et al. do not teach or fairly suggest a method for mechanically disrupting fibrous tissue strands in cellulite comprising delivering a cold slurry including ice particles to a target tissue as claimed.  Also, while the other prior art of record, i.e., cutting) fibrous tissue strands in cellulite, allowing fat cells which were previously trapped within the fascial compartment formed by the fibrous tissue strands to spread out, thus reducing the dimpled appearance of cellulite tissue and creating a visually smoother skin appearance.
	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-5, 7-14, 16, and 19-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615